IN THE
                        TENTH COURT OF APPEALS

                               No. 10-21-00247-CV

                       IN RE RHONDA LEE COUGOT


                              Original Proceeding
                                ______________

                        From the County Court at Law
                           Walker County, Texas
                           Trial Court No. 9276PR


                         MEMORANDUM OPINION

      Relator’s Petition for Writ of Mandamus is denied.   Relator’s Motion for

Emergency Stay is dismissed as moot.



                                       MATT JOHNSON
                                       Justice

Before Chief Justice Gray,
       Justice Johnson, and
       Justice Smith
Petition denied; motion dismissed
Opinion delivered and filed September 29, 2021
[OT06]